United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 7, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41505
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

LORENZO CASTILLO-MARTINEZ, also known as Lorenzo
Castillo-Bernal,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 7:04-CR-522-ALL
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Lorenzo Castillo-Martinez appeals the sentence imposed

following his guilty-plea conviction for illegal reentry after

deportation, having previously been convicted of a drug

trafficking offense, in violation of 8 U.S.C. § 1326(a) & (b).

     Castillo-Martinez argues that the district court erred in

imposing his sentence under the mandatory Guidelines scheme held

unconstitutional in United States v. Booker, 125 S. Ct. 738

(2005).   Because Castillo-Martinez did not raise this issue in

the district court, review is limited to plain error.      See United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41505
                                -2-

States v. Mares, 402 F.3d 511 (5th Cir. 2005), petition for cert.

filed, (U.S. Mar. 31, 2005) (No. 04-9517).    The district court

erred in imposing Castillo-Martinez’s sentence under the

mandatory Guidelines scheme, and the error was obvious after

Booker.   See United States v. Valenzuela-Quevedo, ___ F.3d ___,

No. 03-41754, 2005 WL 941353 at *4 (5th Cir. Apr. 25, 2005).

However, Castillo-Martinez has not shown that the error affected

his substantial rights as he has not shown that the record shows

the district court judge would have imposed a different or lesser

sentence under a Booker advisory regime.     See id. at **4-5.

Therefore, he has not met the requirements to show plain error.

     Castillo-Martinez also argues that the “felony” and

“aggravated felony” sentencing enhancements under 8 U.S.C.

§ 1326(b) are unconstitutional under Apprendi v. New Jersey,

530 U.S. 466 (2000).   He acknowledges that this argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but he seeks to preserve it for possible Supreme Court

review.   Apprendi did not overrule Almendarez-Torres.    See

Apprendi, 530 U.S. at 489-90; United States v. Sarmiento-Funes,

374 F.3d 336, 346 (5th Cir. 2004).   This court must follow

Almendarez-Torres, “‘unless and until the Supreme Court itself

determines to overrule it.’”   United States v. Mancia-Perez,

331 F.3d 464, 470 (5th Cir.) (citation omitted), cert. denied,

540 U.S. 935 (2003).

     AFFIRMED.